May 17, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I in the reply filed on 05/10/2022 is acknowledged.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.

Claim Objections

Claim 1 is objected to because of the following informalities:  In claim 1, line 1, the word “an” in front of “chair” should be - - a - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Fujita et al (U.S. Patent No. 6,315,364 B1) in view of Aldrich et al (U.S. Patent No. 10,874,220 B2).

    PNG
    media_image1.png
    337
    221
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    216
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    199
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    124
    194
    media_image4.png
    Greyscale

	Fujita e al teach the structure substantially as claimed including a seat back for a chair, comprising:
a back frame 8; and
a weft knit material attached to the back frame, the weft knit material and back frame together forming a back support for a user, the knit material having a first layer 24, 70 formed from a first material, a second layer 26, 72 formed of a second material, and a third layer 28, 74 formed of a third material; wherein the third layer is inlayed between the first and second layers; wherein the first and second layers are knit according to a predetermined pattern (see column 6, lines 43-49 where it reads “FIGS. 4 and 5 depict a three-dimensional mesh knit forming the net-shaped skins 10, 16. A fabric base is formed into a honeycomb-shaped (hexagonal) mesh. The mesh knit is of a three-layered solid truss structure in which an upper mesh layer 24 and a lower mesh layer 26 are connected to each other by a pile layer having a large number of piles 28.”)
 the predetermined pattern determining crossing lines where the first and second layers cross one another and tack the third layer in position with respect to the first and second layers but does not specify if the predetermined pattern is differentiated between regions of the back support, such that a first region of the back support has a higher density of crossing lines than a second region of the back support, the first region providing a different degree of cushioning than the second region.
	However, Aldrich et al teaches the concept of a predetermined pattern that is differentiated between regions of the back support, such that a first region of the back support has a higher density of crossing lines than a second region of the back support, the first region providing a different degree of cushioning than the second region.  See the specification where it reads column 4, lines 18-22, column 6, lines 55-67, and column 7, lines 1-6 and 26-37), as well as in other parts of the specification. Also see Figures 3-14).  As for claims 4-5, Aldrich et al teach that the first region can be a lumbar region, the second region can be a thoracic region, and third region can be a shoulder region, the third region having a lower density of crossing lines than the second region. As for claim 10, Aldrich et al teach an office chair with a ground engaging base, a height adjustable pedestal extending upwardly from the base, and a seat supported on the pedestal, and a back extending upwardly from the seat. As for claim 12, Aldrich et al teach that the density of cross points is capable of decreasing from the lower edge toward the upper edge. As for claim 15, Aldrich et al teach that the first region is capable of including      includes a series of adjacent generally closed shapes outlined by cross points. 
As for claim 16, Aldrich et al teach that the predetermined pattern in the second region includes a series of partially closed shapes. It would have been obvious and well within the level of ordinary skill in the art to modify the seat back, as taught by Fujita et al, to include regions of varying stiffness, as taught by Aldrich et al, since it would provide varying levels of support and comfort to different areas of the back as desired by the user.
As for claims 2 and 13, Fujita et al teach that the first and second layers 24,26 are the same material, such as mesh, and the third layer 28 is formed of a different material, a string.
As for claims 3 and 14, Fujita et al teach that the third layer is a high loft polyester inlay yarn (see column 7, lines 30-39 where it reads “Thermoplastic resins are preferably used as the material of the three-dimensional mesh knit, and it is sufficient if the material can be formed into fibers. …... typical examples are thermoplastic polyester resins such as polyethylene terephthalate (PET), polybutylene terephthalate (PBT), etc., polyamide resins such as nylon 6, nylon 66, etc., polyolefin resins such as polyethylene, polypropylene, etc., and resins in which more than two kinds of such resins are mixed.”)
Claims 6-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636